  8:20-cv-00224-RGK-PRSE Doc # 20 Filed: 12/16/20 Page 1 of 2 - Page ID # 57




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOHN K. WALTON,

                    Plaintiff,                                 8:20CV224

      vs.
                                                                ORDER
MICHEAL MYERS, Director; WEST,
Captain, Official capacity; SULLIVAN,
LT, Official capacity; MOSS, Sgt,
Official capacity; GILLISPIE, Officer,
Individual          capacity;     and
PENAHERRARA, Officer;

                    Defendants.


       Plaintiff, who advised he is no longer incarcerated, filed a Motion for Leave
to Proceed in Forma Pauperis. (Filing 19.) Upon review of Plaintiff=s m otion, t he
court finds that Plaintiff is financially eligible to proceed in forma pauperis as a
non-prisoner.

       IT IS THEREFORE ORDERED that:

      1.      Plaintiff is granted leave to proceed in forma pauperis as a non -
prisoner.

       2.    The clerk of the court is directed to update the court ’s records to
reflect Plaintiff is no longer liable for the remaining balance of the filing fee.

      3.      Plaintiff’s correspondence (filing 18), construed as a motion for
status, is granted. Plaintiff is advised that the next step in his case is for the court to
conduct an initial review of Plaintiff’s claims to determine whether summary
dismissal is appropriate under 28 U.S.C. § 1915(e)(2). The court will conduct t his
  8:20-cv-00224-RGK-PRSE Doc # 20 Filed: 12/16/20 Page 2 of 2 - Page ID # 58




review in its normal course of business and will address Plaintiff’s other pen ding
motion at that time.

      Dated this 16th day of December, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
